JUDGMENT
Per Curiam
This appeal was considered on the recr ord from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed, R. App. P. 34(a)(2); D.C. Cir. Rule 84(J). It is
ORDERED AND ADJUDGED that the district court’s November 5, 2015 order dismissing appellant’s bankruptcy appeal be affirmed. Although the filing injunction relied on by the district court in this case does not apply to bankruptcy appeals, see U.S. ex rel. Yelverton v. Fed. Ins. Co., 831 F.3d 585, 589 (D.C. Cir. 2016), this court nonetheless affirms the bankruptcy court’s dismissal on the merits, see Jones v. Bernanke, 557 F.3d 670, 676 (D.C. Cir. 2009) (“[W]e may affirm a judgment on any ground the record supports”). Appellant is barred by the doctrine of res judicata from avoiding the transfer of the Homeplace tract to appellees under either 11 U.S.C. § 548 or § 522. By order filed August 6, 2015 in Yelverton v. Marm, No. 11-7063, this court dismissed the appeal of the district court’s order affirming the dismissal of the adversary proceeding No. 10-bk-10004 as moot, without vacatur. See U.S. Bancorp. Mortg. v. Bonner Mall P’ship, 513 U.S. 18, 29, 115 S.Ct. 386, 130 L.Ed.2d 233 (1994) (“Mootness by reason of settlement does not justify vacatur of a judgment under review.”). Further, because the Homeplace tract is not property of the bankruptcy estate, appellant’s claim of exemption is without effect. See 11 U.S.C. § 522(b)(1); id. § 541(a)(1)
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R, App. P. 41(b); D.C. Cir. Rule 41.